DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, at line 7, recites “the first plate arranged” but should instead read --the first plate being arranged--.
Claim 1, at line 8, recites “the second plate closer” but should instead read --the second plate being arranged closer--. 
Claim 1, at line 13, recites “as a first state” but should instead read --to a first state--.
Claim 1, at lines 16-17, recites “at the first state” but should instead read --in the first state--.
Claim 1, at lines 19-20, recites “as a second state” but should instead read --to a second state--.
Claims 2-12 are objected to due to dependence from claim 1.
Claim 2, at line 2, recite “at the second state” but should instead read --in the second state--.
Claim 3, at line 1, recites “at the accumulating operation” but should instead read --in the accumulating operation--.
Claim 3, at line 2, recites “as the target” but should instead read --to a target--.
Claim 4, at line 1, recites “at the cooling energy” but should instead read --in the cooling energy--.
Claim 4, at line 2, recites “as the target” but should instead read --to the target--.
In claim 7, at line 1, there should be a comma after the word “wherein”. 
In claim 7, at line 4, there should be a comma after the word “wherein”. 
Claim 11, at line 2, recites “comprises metal matrix” but should instead read --comprises a metal matrix--.
Claim 13, at line 7, recite “the target” but should instead read --a target-- for proper antecedent basis.
Claim 14 is objected to due to dependence from claim 13.
Claim 13, at lines 15-16, recites “as a first state” but should instead read --to a first state--.
Claim 13, at lines 16-17, recites “at the first state” but should instead read --in the first state--.
Claim 13, at line 20, recites “as a second state” but should instead read --to a second state--.
Claim 14, at line 7, recites “direction opposite” but should instead read --direction is opposite.
Claim 15, at line 8, recites “the first plate arranged” but should instead read --the first plate being arranged--.
Claim 15, at line 9, recites “the second plate closer” but should instead read --the second plate being arranged closer--. 
Claim 15, at line 18, recites “as a first state” but should instead read --to a first state--.
Claim 15, at line 20, recites “at the first state” but should instead read --in the first state--.
Claim 15, at line 23, recites “as a second state” but should instead read --to a second state--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, 13, and 15, the terms “heated surface”, “cool surface” and “cooling surface” are relative terms which render the claims indefinite. Specifically, it is unclear what temperature is required for a surface to be considered heated or cooled, or what temperature the heating or cooling is relative to. Therefore the terms are not sufficiently defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claim is presumed to refer to hot and cold sides in relation to the principles of thermoelectric cooling/heating.
	Regarding claims 3-12 and 14, the claims are rejected due to dependence from claims 1 and 13.
	Further regarding claim 2, the claim recites “the cooling surface”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to the same “cool surface” as recited in claim 1.
	Further regarding claim 15, the claim recites providing cooling to both a target and a substrate. These limitations are indefinite as it is unclear whether or not the substrate is the intended cooling target. For examination purposes it is presumed that the substrate is the target. 

Examiner Note
Claims 1-15 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including controlling a cooling gate in an accumulating operation and an energy transferring operation in the manner as recited by the claims. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763